Title: "A reall friend" to Albert Gallatin, with Jefferson’s Note, 15 May 1802
From: “A reall friend”
To: Gallatin, Albert


            SirMiddlesex May 15 1802
            It may Be considered as rude in any one to interfear in the affairs of government but those to whomes care it is submitted but however that may be you may be assured that the one that now addresses you has been for years back and is now a friend to the two Great carrectors Jefferson & Gallentin. the author of this Knows not who is responsable for appointments, but this much comes immediatly within his Knowledge, that we are all interested in the faithfull collection of the revenue and paying prompt the money when collected, and in case of a default it some times happens that the heads of departments are censurd, under a [just] belief of this the author begs leve to ask wheather it would be impropper to cause an inquiry to be made of Genl Hard, collector of Amboy Situation. the sheriff of Middlesex’s docket can perhaps sho by it on this business. the appointment of Genl. Hard may be pleaseing to his friend in Trenton and the Tores and Federals of Amboy but the republicans of Middlesex is not please to see money placed in such hands,  this hint is ment friendship and it is hoped it will be taken so by mr. Gallentin,
            A reall friend to the present Administration
            
              NB. The author hopes secrecey in this matter, as he wishes not to exagerate but only give such hints that will Justifi an honest hart, which the inquirey will more then sufishently demonstrate
              [Note by TJ:]
              I recieved an anonymous letter also; it was dated Woodbridge May 19. and appears to be in the natural hand of the writer, disapproving in a friendly way of Heard’s appointmt. on recurring however to Govr. Bloomfield’s letter every doubt of the propriety of the appointment is removed (except that he says nothing of his circumstances) before I sent in the nomination to the Senate, I desired Capt Lewis to consult the representatives of N. Jersey. he did so, & they not only approved, but were just then preparing a similar recommendation of Heard. the anonymous informn may render vigilance proper as to Heard’s accounts.
              Th:J.
            
          